—Appeal by the defendant from three judgments of the Supreme Court, Kings County (Juviler, J.), all rendered April 1, 1993, convicting him of robbery in the first degree under Indictment No. 5722/92, attempted robbery in the first degree under Indictment No. 7139/92, and robbery in the first degree under Indictment No. 8125/92, upon his pleas of guilty, and imposing sentences. The appeals bring up for review the denial, after hearings (Gold-stein, J., and Juviler, J.), of those branches of the defendant’s omnibus motions which were to suppress identification testimony and statements made by him to law enforcement authorities.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Thompson, Copertino and Hart, JJ., concur.